Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO THE

CREDIT AGREEMENT

December 18, 2012

This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
December 18, 2012, made by and among J. CREW GROUP, INC., a Delaware corporation
(the “Borrower”), CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware corporation
(“Holdings”), each of the undersigned Lenders (as defined below), and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), amends that certain Credit Agreement, dated as of
March 7, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
made by and among the Borrower, Chinos Acquisition Corporation (which has merged
with and into the Borrower), Holdings, the banks, financial institutions and
other institutional lenders from time to time party thereto as lenders (the
“Lenders”), and the Administrative Agent. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

WHEREAS, the Borrower and Holdings desire to amend the Credit Agreement as
hereinafter set forth;

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the consent of the
Required Lenders is required to make the amendments described below; and

WHEREAS, the undersigned Lenders (such undersigned Lenders, the “Consenting
Lenders”, which Consenting Lenders also constitute the Required Lenders under
the Credit Agreement), the Administrative Agent, the Borrower and Holdings have
agreed, subject to the terms and conditions stated below, to the amendment of
the Credit Agreement, as set forth in Section 1 below;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the First Amendment Date (as defined below), and subject to the satisfaction
of the conditions precedent set forth in Section 2, hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement, in alphabetical order:

“Cumulative Consolidated Net Income” means 50% of the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for the period (taken as one
accounting period) beginning on October 28, 2012 to the end of the last day of
the most recent fiscal quarter or fiscal year, as applicable, for which
financial statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent, or,
in the case such Consolidated Net income for such period is a deficit, minus
100% of such deficit.

 

    Amendment No. 1



--------------------------------------------------------------------------------

“First Amendment Agreement” means Amendment No. 1 to the Credit Agreement, dated
as of December 18, 2012, made by and among the Borrower, Holdings, the
Administrative Agent, and each of the Lenders party thereto.

“First Amendment Date” means the first date on which all of the conditions
precedent set forth in Section 2 of the First Amendment Agreement are satisfied
or waived in accordance with the terms thereof and Section 10.01 hereof.

“First Amendment Total Asset Percentage Amount” means $92,291,150 which is equal
to 2.50% of Total Assets calculated as of October 27, 2012.

(b) Clause (a) of the definition of “Available Amount” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows: “an amount
equal to Cumulative Consolidated Net Income; plus”

(c) The definition of “Available Amount Reference Period” in Section 1.01 of the
Credit Agreement is hereby deleted.

(d) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the semi-colon at the end of clause
(a)(xiii) thereof and inserting the phrase “, plus” and by adding the following
new clause (a)(xiv) at the immediate end thereof:

“any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period;”.

(e) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the period at the end of clause (b)(ii)
thereof and inserting the phrase “, plus” and by adding the following new clause
(b)(iii) at the immediate end thereof:

“any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period.”.

(f) Clause (d) of the definition of “Consolidated Net Income” in Section 1.01 of
the Credit Agreement is hereby amended to delete the words “any net after-tax
income (loss) from disposed or discontinued operations and”.

(g) Clause (b)(vii) of the definition of Excess Cash Flow in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words “and not made in
reliance on any basket calculated by reference to the Available Amount”.

 

  2   Amendment No. 1



--------------------------------------------------------------------------------

(h) Clause (b)(viii) of the definition of Excess Cash Flow in Section 1.01 of
the Credit Agreement is hereby amended by deleting the word “and” the first time
it appears in such clause and inserting a comma in lieu thereof and adding the
words “and (k)(ii)” immediately after the words “(k)(i)”.

(i) The definition of “Loan Documents” in Section 1.01 of the Credit Agreement
is hereby amended by (x) deleting the word “and” immediately prior to clause
(e) thereof and inserting a comma in lieu thereof, and (y) inserting the phrase
“, (f) that certain fee letter, dated as of December 12, 2012, among the
Borrower, Holdings, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank
of America and (g) the First Amendment Agreement” immediately before the period
at the end of such definition.

(j) The phrase “(if positive)” shall be added immediately after the word
“Available Amount” in each of Sections 7.02(c)(iv)(B)(y), 7.02(i)(B)(ii),
7.02(n)(ii), 7.06(k)(ii) and 7.12(a)(i)(D)(2).

(k) Clause (i) of Section 7.06(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows: “the amount by which 2.50% of Total Assets
(determined at the time of such Restricted Payment) exceeds the First Amendment
Total Asset Percentage Amount minus any Restricted Payments (other than pursuant
to clause (m) below) made in reliance on this clause (k)(i) prior to such date
of determination, and”.

(l) Section 7.06 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (k) and replacing “.” at the end of clause (l) with
the phrase “; and”.

(m) Section 7.06 of the Credit Agreement is hereby amended by adding the
following new clause (m) at the immediate end thereof:

“a one-time Restricted Payment to Holdings (and by Holdings to any direct or
indirect parent of Holdings) on or after the First Amendment Date, but prior to
December 31, 2012, in an amount not to exceed $200,000,000.”

(n) Clause (1) of Section 7.12(a)(i)(D) of the Credit Agreement is hereby
restated in its entirety as follows: “the amount by which 2.50% of Total Assets
(determined at the time of such prepayment, redemption, purchase, defeasance or
other payment) exceeds the First Amendment Total Asset Percentage Amount minus
any prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings made in reliance on this clause (1) prior to such
date of determination, and”.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective on
and as of the first Business Day occurring on or before December 18, 2012 on
which the following conditions precedent shall have been satisfied (such date,
the “First Amendment Date”):

 

  3   Amendment No. 1



--------------------------------------------------------------------------------

(a) The receipt by the Administrative Agent (or its counsel) of counterparts of
this Amendment executed by the Borrower, Holdings and the Required Lenders (each
of which shall be originals, or facsimiles or “.pdf” files (followed promptly by
originals)).

(b) The receipt by the Administrative Agent (or its counsel) of a certificate
signed by a duly authorized officer of the Borrower stating that:

(i) The representations and warranties contained in Section 3 hereof are true
and correct in all material respects on and as of the date of such certificate
as though made on and as of such date (other than any such representations or
warranties that, by their terms, refer to a date other than the date of such
certificate); and

(ii) No Default or Event of Default has occurred and is continuing, or would
result from the execution and delivery of this Amendment, or from the
consummation of the related transactions.

(c) All reasonable and documented out-of-pocket costs, fees (including any fees
separately agreed in writing), expenses (including without limitation reasonable
and documented out-of-pocket legal fees and expenses) and other compensation
contemplated by Section 5 or by the Credit Agreement, payable to the
Administrative Agent (including on behalf of the Lenders), shall have been paid
to the extent due (and, in the case of expenses, invoiced at least one
(1) Business Day prior to the First Amendment Date) and required to be paid on
the First Amendment Date.

(d) The Borrower shall have paid to the Administrative Agent on or prior to the
First Amendment Date, for the account of each Lender that has unconditionally
and irrevocably returned an executed signature page to this Amendment to the
Administrative Agent (or its counsel) at or prior to 1:00 p.m. (New York City
time) on December 14, 2012 (the “Consent Deadline”) consenting to the amendments
set forth in Section 1 hereof, an amendment fee (the “Amendment Fee”) in an
amount equal to 0.20% of the sum of the aggregate principal amount of all of the
Loans of such Lender outstanding as of the Consent Deadline (it being understood
that the Borrower shall have no liability to pay any of the Amendment Fee if the
First Amendment Date does not occur).

SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Consenting Lenders and the Administrative Agent,
as of the First Amendment Date that:

(a) Both before and after giving effect to this Amendment, each of the
representations and warranties of the Borrower contained in Article V of the
Amended Credit Agreement (as defined below), or in any other Loan Document, are
true and correct in all material respects (and in all respects if already
qualified by materiality or Material Adverse Effect (after giving effect to such
qualification)) on and as of such date, except (i) to the extent that such
representations or warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if already qualified by materiality or Material Adverse Effect (after
giving effect

 

  4   Amendment No. 1



--------------------------------------------------------------------------------

to such qualification)) as of such earlier date, and (ii) that for purposes of
this Section 3, the representations and warranties contained in Section 5.05(a)
of the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b) of the
Credit Agreement, respectively.

(b) The execution, delivery and performance by each of the Borrower and Holdings
of this Amendment and the Loan Documents, as amended hereby, to which it is a
party, and the consummation of the transactions contemplated hereby, are within
its corporate powers, have been duly authorized by all necessary corporate
action and do not (i) contravene the terms of such Person’s Organization
Documents, (ii) violate any applicable Law, (iii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Person or any of the Restricted Subsidiaries (other than as permitted by
Section 7.01 of the Credit Agreement) under (A) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (ii) and (iii), to
the extent that such breach, contravention or violation would not reasonably be
expected to have a, individually or in the aggregate, Material Adverse Effect.

(c) No material authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority is required for the due execution,
delivery or performance by the Borrower or Holdings of this Amendment or any of
the Loan Documents, as amended hereby, to which the Borrower or Holdings, as the
case may be, is a party, except for (i) filings necessary to perfect the Liens
on the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(d) This Amendment has been duly executed and delivered by the Borrower and by
Holdings. This Amendment and each of the other Loan Documents, as amended
hereby, to which the Borrower or Holdings, as the case may be, is a party are
legal, valid and binding obligations of the Borrower or Holdings, as applicable,
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

SECTION 4. Reference to and Effect on the Credit Agreement and the other Loan
Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Amendment (the
Credit Agreement, as so amended, the “Amended Credit Agreement”).

 

  5   Amendment No. 1



--------------------------------------------------------------------------------

(b) Each Loan Document, after giving effect to this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Amendment,
each reference in each of the Loan Documents (including the Security Agreement,
each Guaranty and the other Collateral Documents) to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement, as amended by,
and after giving effect to, this Amendment. Without limiting the generality of
the foregoing, the Collateral Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Secured Obligations
(as defined in the Security Agreement) of the Loan Parties under the Loan
Documents, as amended by, and after giving effect to, this Amendment, in each
case subject to the terms thereof.

(c) Each Loan Party party hereto hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party, (ii) ratifies and reaffirms each grant of
a lien on, or security interest in, its property made pursuant to the Collateral
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Secured Obligations under the Loan
Documents, including, without limitation, all Obligations resulting from or
incurred pursuant to the this Amendment, in each case subject to the terms
thereof, and (iii) in the case of Holdings, ratifies and reaffirms its guaranty
of the Obligations pursuant to the Guaranty to which it is a party.

(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.

SECTION 5. Costs and Expenses. The Borrower hereby agrees to pay on receipt of a
reasonably detailed written invoice therefor all reasonable out-of-pocket costs
and expenses of the Administrative Agent (including without limitation
reasonable and documented out-of-pocket legal fees and expenses) in connection
with the preparation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, in each case, to the extent
required by and in accordance with the terms of Section 10.04 of the Credit
Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

  6   Amendment No. 1



--------------------------------------------------------------------------------

SECTION 7. Survival of Representations and Warranties. All representations and
warranties made hereunder or in other documents delivered pursuant hereto or in
connection herewith shall survive the execution and delivery hereof and thereof.
Such representations and warranties have been or will be relied upon by the
Administrative Agent and each Consenting Lender, regardless of any investigation
made by the Administrative Agent or any such Lender or on their behalf and
notwithstanding that the Administrative Agent or any such Lender may have had
notice or knowledge of any Default at the time of its consent to this Amendment,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

SECTION 8. Loan Document. This Amendment is a “Loan Document” under, and as
defined in, the Amended Credit Agreement, and may not be amended, modified or
waived except in accordance with the terms and conditions of Section 10.01 of
the Amended Credit Agreement.

SECTION 9. Integration. This Amendment constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

SECTION 10. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.

SECTION 13. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

 

  7   Amendment No. 1



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  8   Amendment No. 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

J. CREW GROUP, INC.,

as Borrower

By:  

/s/ Stuart C. Haselden

Name:   Stuart C. Haselden Title:  

Senior Vice President and

Chief Financial Officer

CHINOS INTERMEDIATE HOLDINGS B, INC., as Holdings By:  

/s/ Stuart C. Haselden

Name:   Stuart C. Haselden Title:  

Senior Vice President and

Chief Financial Officer

 

Signature Page to

Amendment No. 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Douglas M. Ingram

Name:   Douglas M. Ingram Title:   Managing Director

 

Signature Page to

Amendment No. 1